DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12,  in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to examiner both Groups I and II.  This is not found persuasive for the reason(s) set forth in paragraphs 2-4 of the action mailed 8/11/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities: the specification is missing the “Section Heading” noted above.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: for consistency, the Examiner requests that the claim be amended to recite “...adhesive comprises the at least one organophosphorous compound at a total...” if that was what was intended.  Appropriate correction is required.  See also the rejection of the claim under 35 U.S.C. 112(b) set forth below.  

Claim 7 is objected to because of the following informalities: for consistency, the Examiner requests that the claim be amended to recite “...wherein the at least one organophosphorous compound is an aromatic...” if that was what was intended.  Appropriate correction is required.  See also the rejection of the claim under 35 U.S.C. 112(b) set forth below.

Claim 8 is objected to because of the following informalities: for consistency, the Examiner requests that the claim be amended to recite “...wherein the at least one organophosphorous compound is a bisphenol A...” if that was what was intended.  Appropriate correction is required.  See also the rejection of the claim under 35 U.S.C. 112(b) set forth below.

Claim 10 is objected to because of the following informalities: for consistency, the Examiner requests that the claim be amended to recite “...wherein the at least one rosin ester is...” if that was what was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the monomer composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim a monomer composition has not been previously introduced.

Regarding claim 1, it is unclear against what reference the recited “at least 5 wt%” limitations is based.  For example, against the total monomer composition of the recited poly(meth)acrylate.

Claim 2 recites the limitation "the glass transition temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a the glass transition temperature has not been previously introduced.

Regarding claim 5, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited methyl acrylate is further limiting the recited at least one (meth)acrylic ester containing not more than 4 carbons of current claim 1, or if the recited methyl acrylate is in addition to the recited at least one (meth)acrylic ester containing not more than 4 carbons of current claim 1.

Regarding claim 6, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited organophosphorous compounds are the same compound recited in current claim 1, or if the recited organophosphorous compounds are in addition to the compound recited in current claim 1. NOTE:  Current claim 1 recites “compound” (singular), while the current claim recites “compounds” (plural).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge-Paletta et al. (US 2017/0015874 A1), and in light of the evidence provided by Sosa (US 6353066 B1), Kanner et al. (US 7070051 B2), and the Aldrich Data Sheet (providing the Tg values for the below-noted compounds).

Regarding claim(s) 1-9 and 12, Kluge-Paletta teaches a pressure sensitive adhesive (PSA) comprising a poly(meth)acrylate polymer having a glass transition temperature (Tg) less than 25 °C as determined by the Fox equation (E1) (para 0037-0040) and comprising a) (meth)acrylates, b) monomers having functional group that react with a crosslinker, and c) monomers copolymerizable with monomers a) and b) (para 0041-0042). 
Kluge-Paletta also teaches that monomer a) is, inter alia, 2-ethylhexyl acrylate (Tg = -50 °C), which teaches the presently recited (meth)acrylate whose alcohol component contains 8 carbons; monomer b) is, inter alia, acrylic acid (Tg = 105 °C) (para 0047-0048); and monomer c) is, inter alia, methyl acrylate (Tg = 10 °C) (para 0049-0050), which teaches the presently recited (meth)acrylate whose alcohol component contains one (1) carbon (current claim 5).
Kluge-Paletta continues to teach that the PSA comprises, inter alia, 17-26 wt% of a flame retardant (current claim 6) (para 0058) such as, inter alia, bisphenol A bis(diphenylphosphate) (organophosphorous compound, aromatic organophosphorous compound, current claims 7-8) (para 0060); that the PSA comprises synergists such as, inter alia, melamine (current claim 12) (para 0066-0067); and that the PSA comprises a tackifier such as, inter alia, rosin esters (current claim 9) (para 0071).

Kluge-Paletta is silent to the acrylic acid being present in an amount of at least 5 wt.% (current claim 1) in tandem with the disclosed poly(meth)acrylate polymer having a Tg of less than 0 °C (current claim 2), the proportions of the presently recited (meth)acrylate whose alcohol component contains 8 carbons (current claim 3), the proportions of the presently recited (meth)acrylate whose alcohol component contains one (1) carbon (current claim 4), and the proportion of the presently recited methyl acrylate (current claim 5).
However, Kluge-Paletta does contemplate the presently claimed proportion of the (meth)acrylate whose alcohol component contains 8 carbons (the above-noted 2-ethylhexyl acrylate), the presently claimed proportion of the acrylic acid, and the presently claimed proportion of the methyl acrylate, all ow which  overlap that presently claimed, as demonstrated in the preferential poly(meth)acrylate of paragraph 0053.  In these respects, the Applicant is reminded that 1):
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)...It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974); and 2)
 “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Indeed, Kluge-Paletta further instructs that monomer b) (i.e. acrylic acid) has functional groups available for crosslinking (para 0044, 0070, 0075), and reminds one skilled the art that the Tg of a polymer is proportional to the individual Tg values of the monomeric components comprising said polymer, and the respective proportions of said monomeric components (para 0039-0040).  See also the Tg values of the monomers a)-c) cited above.
The Examiner respectfully notes that it is established in the art that the degree of crosslinking correlates with a polymer’s storage modulus as evidenced by Sosa (see column 1, lines 47-49 and column 2, lines 6-7 therein), and that the Tg of PSA compositions/layers is selected based on the balance of tack, peel and cohesion required as evidenced by Kanner (see column 8, line 58 to column 9, line 4 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the presently claimed wt% for the 2-ethylhexyl acrylate, methyl acrylate and acrylic acid towards a PSA having the crosslinking density, and its attendant storage modulus, and the Tg value, and its attendant balance of tack, peel and cohesion, based on the requirements of the prior art’s intended application as in the present invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge-Paletta et al. (US 2017/0015874 A1) in view of Traynor et al. (US 4726982).

Regarding claim(s) 10, Kluge-Paletta teaches the PSA comprising the poly(meth)acrylate polymer the tackifiers such as, inter alia, rosin esters as in the rejection of claims 1-9 and 12 set forth above.

Kluge-Paletta is silent to the rosin ester tackifiers including a pentaerythritol rosin ester.

However, Traynor teaches a PSA comprising an acrylic polymer and a tackifier such as, inter alia, pentaerythritol ester of rosin (see, for example, the abstract therein).
Indeed, the Examiner respectfully notes that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. 
“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the presently claimed pentaerythritol rosin ester for the tackifier in the PSA compositions of Kluge-Paletta, and thereby arrive at the presently claimed invention for the disclosures of the prior art. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge-Paletta et al. (US 2017/0015874 A1) in view of Hiroshi et al. (JP 2013018944 A).  The Examiner notes that citations from the ‘944 reference were taken from a machine translation, which is included with the current action.

Regarding claim(s) 11, Kluge-Paletta teaches the PSA comprising the phosphonate flame retardants such as bisphenol A bis(diphenylphosphate) as in the rejection of claims 1-9 and 12 as set forth above.

Kluge-Paletta is silent to the flame retardant comprising an iminophosphorane.

However, Hiroshi teaches a PSA comprising an acrylic polymer as component (A) (beginning at the top of page 2), and flame retardants such as a phosphazene compound having a cyclic structure (iminophosphorane) as component (B) (beginning at the top of page 3; see also the original document for general formula (1)) in tandem with conventionally known phosphate-based flame retardants as component (C) (beginning at the middle of page 3).  Hiroshi discloses that the mixing of components (B) and (C) provides excellent flame resistance and PSA properties Middle of page 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the phosphate-based flame retardants of Kluge-Paletta with the cited phosphazene compound of Hiroshi in the PSA compositions of Kluge-Paletta, and thereby arrive at the presently claimed invention for the disclosures of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/22/2022